DETAILED ACTION
This Office Action is in response to Applicant’s application 16/970,673 filed on August 18, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on August 18, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on March 24, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People’s Republic of China on April 17, 2020. However, it is noted that applicant has not filed a certified copy of the CN-202010306664.6 application as required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-4, 7-11 and 14-15 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2, 4, 7-9, 11 and 15 of co-pending Application No. 15/734,897 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Table 1 – Comparison of Pending Claims to Application 15/734,897
Pending Claim
‘897 Claim
1. An organic light-emitting diode device, comprising 

an anode layer, 

a hole transport layer, 

a light-emitting layer, 

an electron transport layer, 

a functional layer, and 

a cathode layer that are sequentially stacked, 

wherein material of the functional layer comprises 

an acidic metal sol, and the acidic metal sol contains 

conductive metal nanoparticles.  
1. An organic light-emitting diode device, comprising 

an anode layer, 

a hole transport layer, 

a light-emitting layer, 

an electron transport layer, 

a functional layer, and 

a cathode layer stacked in sequence; 

wherein a material of the functional layer comprises 

a metal sol comprising 

metal nanoparticles, and 




wherein the conductive metal nanoparticles comprise one or more of conductive Au nanoparticles, conductive Ag nanoparticles, and conductive Al nanoparticles.  
2. The organic light-emitting diode device according to claim 1, 

wherein the metal nanoparticles comprise one or more of Au nanoparticles, Ag nanoparticles, and Al nanoparticles.
3. The organic light-emitting diode device according to claim 1, wherein the organic light-emitting diode device further comprises 

a buffer layer comprising an organic material, and 

the buffer layer is disposed between the functional layer and the electron transport layer.  
4. The organic light-emitting diode device according to claim 1, comprising 


a buffer layer formed by an organic material, wherein 

the buffer layer is disposed between the functional layer and the electron transport layer.
4. The organic light-emitting diode device according to claim 1, wherein material of the functional layer further comprises an organic material.  

Well known in the art.
7. The organic light-emitting diode device according to claim 1, wherein the organic light-emitting diode device further comprises 

a hole injection layer and an electron injection layer, the hole injection layer is disposed between the hole transport layer and the anode layer, and the electron injection layer is disposed between the functional layer and the electron transport layer.  
7. The organic light-emitting diode device according to claim 1, comprising 


a hole injection layer and an electron injection layer, wherein the hole injection layer is disposed between the hole transport layer and the anode layer, and the electron injection layer is disposed between the functional layer and the electron transport layer.
8. A display device, comprising a device body and a display panel disposed on the device body, 

wherein the display panel comprises a thin film transistor array substrate and a plurality of organic light-emitting diode devices disposed on the thin film transistor array substrate, 

each of the organic light-emitting diode devices comprises an anode layer, a hole transport layer, a light-emitting layer, an electron transport layer, a functional layer, and a cathode layer that are sequentially stacked; and 

wherein material of the functional layer comprises an acidic metal sol, and the acidic metal sol contains conductive metal nanoparticles.  
8. A display device, comprising a device body and a display panel disposed on the device body, 

wherein the display panel comprises a thin film transistor array substrate and a plurality of organic light-emitting diode devices disposed on the thin film transistor array substrate, and 

each of the organic light-emitting diode devices comprises an anode layer, a hole transport layer, a light-emitting layer, an electron transport layer, a functional layer, and a cathode layer stacked in sequence; and 

wherein a material of the functional layer comprises a metal sol comprising metal nanoparticles, 

and the metal sol forms an uneven nanostructure on one side surface of the functional layer adjacent to the cathode layer.
conductive metal nanoparticles comprise one or more of conductive Au nanoparticles, conductive Ag nanoparticles, and conductive Al nanoparticles.  
9. The display device according to claim 8, wherein the metal nanoparticles comprise one or more of Au nanoparticles, Ag nanoparticles, and Al nanoparticles.
10. The display device according to claim 8, wherein the organic light-emitting diode device further comprises a buffer layer comprising an organic material, and the buffer layer is disposed between the functional layer and the electron transport layer.  
11. The display device according to claim 8, wherein each of the organic light-emitting diode devices further comprises a buffer layer formed by an organic material, and the buffer layer is disposed between the functional layer and the electron transport layer.
11. The organic light-emitting diode device according to claim 8, wherein material of the functional layer further comprises an organic material.  

Well known in the art.
14. The display device according to claim 8, wherein the organic light-emitting diode device further comprises a hole injection layer and an electron injection layer, the hole injection layer is disposed between the hole transport layer and the anode layer, and the electron injection layer is disposed between the functional layer and the electron transport layer.  
Well known in the art
15. A method of manufacturing an organic light-emitting diode device, comprising: 

providing a substrate on which an anode layer, a hole transport layer, a light- emitting layer, and an electron transport layer are sequentially formed; 

forming a functional layer on a side of the electron transport layer away from the light-emitting layer, wherein material of the functional layer comprises an acidic metal sol comprising conductive metal nanoparticles; and 






forming a cathode layer on a side of the functional layer away from the electron transport layer.  
15. A manufacturing method of an organic light-emitting diode device, comprising following steps: 

providing a substrate and forming an anode layer, a hole transport layer, a light-emitting layer, and an electron transport layer on the substrate in sequence; 

coating a layer of metal sol on one side of the electron transport layer away from the light-emitting layer, 

wherein the metal sol comprises metal nanoparticles, and the metal sol is cured to form a functional layer and 

an uneven nanostructure on one side surface of the functional layer away from the electron transport layer; and 

manufacturing a cathode layer on one side of the functional layer away from the electron transport layer.


Regarding claim 1 and referring to Table 1, pending claim 1 recited ‘acidic metal sol’ while the ‘897 claim recites ‘metal sol’.  It appears to Examiner that and acidic metal sol is species of the genus of metal sols.  Thus it appears that an acidic metal sol falls within the scope of claim 1 of the ‘897 claim.  The same analysis applies to ‘conductive metal’ in so far as metals can be non-conductive.  Finally Examiner notes that the 
Regarding claims 2-3, this subject matter is taught and suggested in claims 2 and 4 of the ‘897 application.
Regarding claim 4, Examiner takes official notice that a material of the functional layer further comprises an organic material is well known in the art, e.g. an organic host material for the OLED.
Regarding claim 7, claim 7 of the ‘897 application recites this subject matter.
Regarding claim 8 and referring to the discussion at claim 1, the same analysis applies.
Regarding claims 9 and 10, this subject matter is taught and suggested in claims 9 and 11 of the ‘897 application.
Regarding claim 14, Examiner takes official notice this subject matter is well known in the art.
Regarding claim 15 and referring to the discussion at claim 1, it appears that pending claim 15 is within the scope of claim 15 of the ‘897 application.
Allowable Subject Matter
Claims 5-6, 12-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5 the prior art does not disclose the device of  claim 4, wherein a ratio of the acidic metal sol to the organic material of the functional layer is between 1:5 and 5:1.  
Regarding claim 6 the prior art does not disclose the device of  claim 4, wherein the organic material of the functional layer comprises epoxy resin.  
Regarding claim 12 the prior art does not disclose the device of  claim 11, wherein a ratio of the acidic metal sol to the organic material of the functional layer is between 1:5 and 5:1.  
Claim 13 depends upon claim 12 and is allowable on that basis.
Regarding claim 16 the prior art does not teach the method of claim 15, wherein a step of preparing the material of the functional layer comprises: immersing the conductive metal nanoparticles in an acidic solvent for 12-24 hours; filtering the immersed conductive metal nanoparticles, and followed by a drying treatment at a temperature of 80 to 120°C; formulating the dried conductive metal nanoparticles into the acidic metal sol; and original translation mixing the acidic metal sol and an organic material according to a certain ratio to form the material of the functional layer.  
Claims 17-20 depend directly or indirectly on claim 16 and are allowable on that basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.